An execution issued by the city authorities of Forsyth against Carson for $35 “special tax for the year 1893,” was levied; and Carson filed his petition for injunction, asking that he be held not liable for such tax, and that the same be held illegal. The injunction was denied. The assignments of error are, in brief, that the act of 1875, creating the city charter, is unconstitutional in that the body contains matter variant from the title, and refers to more than one subject-matter; that the amendatory act of 1879, under which authority is claimed to collect the special tax, is in conflict with the constitution of 1868, which limits the power of taxation of property to an ad valorem tax, and does not authorize the collection of a special or license tax;, that no authority is granted in the city charter to collect a. “ special business or license tax on the business of sale stable keeper”; that neither the charter nor the city ordinance provides for the collection of special tax by levy and sale, but provides for fine and imprisonment for violation thereof; that the ordinance provides that each sale stable keeper shall pay a license of $20, each feed and sale stable keeper shall pay a license of $25, and each livery stable keeper shall pay a license of $15, and the execution is proceeding for $35 special tax, *619when in fact plaintiff was engaged only in the livery stable busines, and if he had made sales, by a universal custom of the city this right was included in his business as a livery stable keeper; and that the execution does not show for what business the special tax is sought to be collected, and the ordinance does not provide for the collection of a special tax of $35 for either the livery or the sale stable business, but provides for the payment of a license and not a special tax on business.
Stone & Clark and J. P. Carson, for plaintiff.
Bebner & Bloodworth, for defendant.